Case 5:20-cv-00609-JD Document 1-2 Filed 06/25/20 Page 1 of 1



                  IN THE DISTRICT COURT OF BECKHAM COUNTY                             BECKHAM COUNTY
                             STATE OF OKLAHOMA
                                                                                             FILED
ODILIA RODRIGUEZ
  Plaintiff, -                                   Case No.: "-S.   ,c
                                                                   1
                                                                                             Y 27 2020
                                                 Judge:0   120f
                                                              iau
  -vs-                                                              DON                 '►WELL, COURT CLERK
                                                                   BY                                DEPUT
\VAL-MART STORES EAST,L.P.
  Defendant.

                                           PETITION
         Odilia Rodriguez, Plaintiff for her cause ofaction against Defendant, Wal-Mart Stores
East, L.P., alleges and states:
         1.     On or about June 15, 20i 8 Plaintiff was a business invitee at Wal-Mart store #
134 in Elk City, Oklahoma, which is a business owned and operated by Defendant.
         2.     While Plaintiff was shopping at Defendant's premises, she slipped on a
liquid/substance, which was not observable by her using ordinary care and in the form of a
hidden danger,causing her to 'fall and suffer injuries.
         3:     The Defendant knew, or should have known, the liquid/substance was on the
floor.
         4.     As a direct and proximate result of the negligence of the Defendant, and its
employees-agents, Plaintiff has suffered personal injury to her body and has suffered
damages which include past and future medical expenses, past and future physical and mental
pain and suffering, and past and future loss of enjoyment oflife.
         WHEREFORE, the Plaintiff respectfully requests judgment against the Defendant in
an amount in excess of the amount required for diversity jurisdiction pursuant to Section
1337 of,Title_28_cyLthellthted,States_Code,..along_with_costs,...interestrattome.y_fees, and.any
other and further relief to which she may be entitled.
                                                      Respectfully submitted,



                                                      T. David Hasbrook, OBA # 3961
                                                      Clayton T. Hasbrook, OBA #22169
                                                      HASBROOK & HASBROOK
                                                      400 N Walker Suite 130
                                                      Oklahoma City, OK 73102
                                                      405-235-1551
                                                      405-367-0900 - facsimile
                                                      E-mail:tdh@hasbrooklaw.com
                                                      E-mail:cth@hasbrooklaw.co
Attorney's Lien Claimed                               ATTORNEYFOR PLAINTIFF
